PER CURIAM.
Gerard Porry appeals from an order of final summary judgment in an action for damages. For the following reason, we reverse and remand.
In December of 1985, Ludwig contracted to sell condominium warehouse unit 5 at the Palmetto Palms Park Condominium to Porry. Subsequently, Ludwig sold unit 5 to a third party.
Porry filed this breach of contract action seeking damages against Ludwig. Ludwig moved for summary judgment on the grounds that the “contract” relied on by Porry violated the Statute of Frauds for the sale of real property. § 725.01, Fla. Stat. (1985). The trial court granted the motion and, in doing so, erred.
In Fox v. Sails at Laguna Club Dev. Corp., 403 So.2d 456 (Fla. 3d DCA 1981), the parties entered into an agreement substantially similar in substance to the one relied on by Porry in this case. The appel-lee in Fox moved for summary judgment alleging that the agreements in question did not satisfy the statute of frauds. The trial court granted the motion. In ruling that the trial court erred in holding as a matter of law that there was not a valid contract for which damages could be recovered, this court stated: “A lesser degree of certainty is required to afford relief for damages than is necessary to decree specific performance.” Id. at 458 (citations omitted).
Fox controls the result here. Accordingly, the order of summary judgment is reversed, and the cause is remanded for trial on Porry’s damage claims for breach of contract.
Reversed and remanded for proceedings consistent with this opinion.